        Case 4:20-cv-08126-YGR Document 15 Filed 01/07/21 Page 1 of 2


1    Joseph Lavi, Esq. (SBN 209776)
                                                                               ISTRIC
                                                                           ES D
     Email: jlavi@lelawfirm.com
2    N. Nick Ebrahimian, Esq. (SBN 219270)                                T          TC
     Email: nebrahimian@lelawfirm.com                                   TA




                                                                                                         O
                                                                   S
3    Vincent C. Granberry, Esq. (SBN 276483)




                                                                                                          U
                                                                  ED




                                                                                                           RT
     Email: vgranberry@lelawfirm.com
                                                                                                 D
                                                                                      RDERE




                                                              UNIT
4    Courtney M. Miller, Esq. (SBN 327850)
                                                                                OO
     Email: cmiller@lelawfirm.com                                       IT IS S




                                                                                                                 R NIA
5    LAVI & EBRAHIMIAN, LLP
     8889 W. Olympic Boulevard, Suite 200
                                                                                                      o ge r s
                                                                                          onzalez R
6    Beverly Hills, California 90211




                                                              NO
                                                                                 onne G
                                                                        Judge Yv
     Telephone: (310) 432-0000




                                                                                                                 FO
7    Facsimile: (310) 432-0001




                                                                RT




                                                                                                            LI
                                                                                  1/7/2021
                                                                       ER




                                                                  H




                                                                                                         A
8    Attorneys for Plaintiff ADELA GASTELUM,                                                               C
     on behalf of herself and others similarly situated                     N                    OF
                                                                                D IS T IC T
9                                                                                     R
     SEYFARTH SHAW LLP
10   John W. Drury, Esq.
     233 South Wacker Drive, Ste. 8000
11   Chicago, IL 60606
     Emai1: jdrury@seyfarth.com
12
     SEYFARTH SHAW LLP
13   Eric Suits, Esq.
     400 Capitol Mall, Suite 2350
14   Sacramento, CA 95814-4428
     Email: esuits@seyfarth.com
15
     Attorneys for Defendants HAIR CLUB FOR MEN, LLC; and
16   HAIR CLUB FOR MEN LTD., INC.
17                                UNITED STATES DISTRICT COURT
18                               NORTHERN DISTRICT OF CALIFORNIA
19
     ADELA GASTELUM, on behalf of herself and                 Case No.: 4:20-cv-08126
20   others similarly situated,
                                                              STIPULATION FOR DISMISSAL OF
21                  Plaintiff,                                ACTION WITHOUT PREJUDICE
22          vs.                                               Fed. R. Civ. P. 41(a)(1)
23   HAIR CLUB FOR MEN, LLC; HAIR CLUB
     FOR MEN LTD., INC.; and DOES 1 to 100,
24   inclusive,
25                  Defendants.
26
            Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff ADELA GASTELUM and
27
     Defendants HAIR CLUB FOR MEN, LLC; HAIR CLUB FOR MEN LTD., INC. (jointly,
28
     “Defendants”), by and through their undersigned counsel of record, hereby stipulate that: (1) this
                      STIPULATION FOR DISMISSAL OF ACTION WITHOUT PREJUDICE
                                                          1
        Case 4:20-cv-08126-YGR Document 15 Filed 01/07/21 Page 2 of 2


1    action shall be, and hereby is, dismissed without prejudice in its entirety as to all parties, and (2) all
2    parties shall bear their own respective attorneys’ fees and costs.
3            IT IS SO STIPULATED.
4

5    Dated: December 28, 2020                        Respectfully submitted,
                                                     LAVI & EBRAHIMIAN, LLP
6

7                                            By:     /s Vincent C. Granberry
                                                     Joseph Lavi, Esq.
8                                                    Vincent C. Granberry, Esq.
                                                     Courtney M. Miller, Esq.
9                                                    Attorneys for Plaintiff ADELA GASTELUM,
                                                     on behalf of herself and others similarly situated
10

11   Dated: December 28, 2020                        Respectfully submitted,
                                                     SEYFARTH SHAW LLP
12
                                             By:     /s/ Eric Suits
13                                                   John W. Drury, Esq.
                                                     Eric Suits, Esq.
14                                                   Attorneys for Defendants HAIR CLUB FOR MEN,
                                                     LLC; and HAIR CLUB FOR MEN LTD., INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                      STIPULATION FOR DISMISSAL OF ACTION WITHOUT PREJUDICE
                                                         2
